Per Curiam :
Plaintiff, a civilian employee with the Department of Commerce, has brought this suit to recover salary lost by him because of his alleged unlawful reassignment pursuant to a reduction in force action. As a veteran he alleges violations of the Veterans’ Preference Act, 5 U.S.C. 861, in effecting his reassignment. Defendant asks dismissal of the petition on the grounds of collateral estoppel, plaintiff having previously instituted an unsuccessful suit in the U.S. District Court against the Secretary of Commerce and the Civil Service Commission. The district court decision was affirmed on appeal.
Plaintiff’s suit here is based upon the same facts and involves the same issues, and the decision by the court of appeals found not only that plaintiff had been afforded the necessary procedural safeguards, but that there was no showing of arbitrary action with regard to the administrative judgment on the merits. Accordingly, defendant’s position that plaintiff’s suit here is barred on the grounds of collateral estoppel is well taken, and based on our decision in Edgar v. United States, 145 Ct. Cl. 9, plaintiff’s petition must be dismissed.
It is so ordered.